945 F.2d 411
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James N. BLAKELY, Plaintiff-Appellant,v.SNAP-ON TOOLS CORPORATION, Defendant-Appellee.
No. 90-3200.
United States Court of Appeals,Tenth Circuit.
Oct. 1, 1991.

ORDER AND JUDGMENT*
Before SEYMOUR, BARRETT and BRORBY, Circuit Judges.
SEYMOUR, Circuit Judge.


1
James N. Blakely appeals the district court's grant of summary judgment in favor of Snap-On Tools Corporation.   We have fully considered Blakely's contentions on appeal, and we are not persuaded that the district court committed reversible error.


2
The judgment of the district court is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3